Title: To Alexander Hamilton from George Washington, 22 January 1797
From: Washington, George
To: Hamilton, Alexander



Philadelphia 22d. Jany. 1797.
My dear Sir

Your letter of the 19th. instant was received yesterday.
From the general impression on my mind, relative to Mr. De Neuvilles claim on the justice of this country, a delay, or a refusal to administer it, would be hard; but I must add, that I am too little acquainted with the particulars to form a correct opinion, and were it otherwise, I do not see how I could, with propriety, appear directly or indirectly in the business, as I do not recollect having had any agency therein. The numberless applications of this sort which are made to me (often in the dernier ⟨r⟩esort) without the means of relief, are very distressing to my feelings.
The conduct of France towards the United States, is, according to my ideas of it, outrageous beyond conception: not to be warranted by her treaties with us; by the Law of Nations; by any principle of justice; or even by a regard to decent appearances. From considerations such as these something might have been expected; but on her profession of friendship and loving kindness towards us I built no hope; but rather supposed they would last as long, and no longer, than it would accord with their interest to bestow them; or found it would not divert us from the observance of that strict neutrality which we had adopted, & was persevering in.
In a few days, there will be published a statement of facts, in a letter of references, to General Pickney; containing full answers to all the charges exhibited in Mr Adets notes, against the conduct of this government. After reading them with attention, I would thank you for your sentiments thereon, fully, and frankly communicated; and what you think ought further to be attempted, to preserve this country in Peace, consistently with the respect which is due to ourselves?
In some of the Gazettes, and in conversation also, it is suggested that an Envoy extraordinary ought to be sent to France; But is not General Pinckney gone there already for the express purpose of explaining matters, and removing inquietudes? With what more could another be charged? What would that Gentleman think of having a person treading on his heels, by ⟨the time⟩ he had arrived in Paris, when ⟨the argu⟩ments used to induce him to go there ⟨are all⟩ that could be urged to influence ⟨that other⟩—and where is the character to be ⟨had, ad⟩mitting the necessity, in all respec⟨ts accep⟩table and qualified for such a tru⟨st? The⟩ sooner you can give me your sen⟨timents⟩ on these queries, the more plea⟨sing they⟩ will be to
Dear Sir   Your sincere f⟨rd. &⟩ affectionate ⟨Servant⟩

Go: W⟨ashington⟩

